Order entered November 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00770-CV

                              TTS, LLC, Appellant

                                        V.

EVENFLOW, LLC, DAN MANSELLE, AND TRINITY LOGISTICS, INC.,
                       Appellees

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05512-2021

                                     ORDER

      Before the Court is appellee Trinity Logistics, Inc.’s November 3, 2022

unopposed second motion for an extension of time to file its brief. Appellee timely

filed its brief on November 4. Accordingly, we DENY the motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE